DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01 June 2021 has been entered.
Claims 1-11 remain pending in the application, wherein claims 1 and 3 have been amended and claims 9-11 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an open-ended range of “a yield strength of 5.5 GPa or more” in lines 4-5.  However this range is not recited in the instant specification and an open-
Claims 2-11 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites a list of alloys but recites wherein the alloy is an alloy of the entire list of alloys (due to the linker “and”).  It is unclear if each and every one of the listed alloys is required to be present or if the alloy is selected to be one of the listed alloys.  In the interest of advancing prosecution, the disputed limitation will be considered to be the latter, wherein the alloys is selected to be one of the listed alloys, to be consistent with the description at paragraph 0019 of the instant specification where the listed alloys are examples of alloys that may be used to form the porous metal.  It is additionally noted that MoNbTaW and MoNbTaVW are listed twice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub. No. 2017/0218480, previously cited) in view of Wada et al. (WO 2017/141598, previously cited, using US PGPub. No. 2019/0093238, previously cited, as an equivalent English translation).
Claim 1: Park teaches a high-entropy alloy foam (i.e. porous metal) prepared by selective dissolution of an immiscible metal in a two-phase separating alloy (paragraph 0003).  Park teaches that in constituting a high-entropy alloy (“HEA”), elements are constituted in an equiatomic ratio within an allowed range of 10 at% error (paragraph 0021), which overlaps the claimed range for the composition of each element of the alloy and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  A face-centered cubic crystal (“FCC”) HEA (i.e. a crystal of an alloy) may have a first phase of at least 3 metal elements selected from Cr, Mn, Fe, Co, and Ni that act as a common solvent and a second phase selected from Cu, Ag, and Au (paragraphs 0018-0019).  The Cu, Ag, and Au each have a positive heat of mixing with the at least 3 elements constituting the HEA (paragraphs 0020 and 0063) and result in the 2 phase FCC structure, whereas comparative examples did not (Table 2).  Selection of appropriate metals can similarly yield a body-centered cubic crystal (“BCC”) HEA (paragraphs 0018 and 0080).  Park teaches that promoting galvanic battery reaction by dipping the 2-phase alloy into a diluted nitric acid solution removes some or all of the second phase to form the HEA 
In a related field of endeavor, Wada teaches a porous member comprising a first component and a compound, alloy, or non-equilibrium alloy comprising a second component and third component having a positive heat of mixing and a negative heat of mixing respectively relative to the first component (paragraph 0033).  In a specific example, pure Mg is used as the metal body (i.e. first component) and (Fe0.8Cr0.2)50Ni50 alloy is used as the metal material with Fe0.8Cr0.2 as the second component and Ni as the third component (paragraph 0034).  A heat treatment is applied so that interdiffusion occurs resulting in a condition where portions comprising the first component and the third component and portions comprising the second component are finely mixed with each other (paragraph 0036) (i.e. results in a 2-phase alloy with finely dispersed phases), after which the material is immersed in an aqueous nitric acid solution to remove one of the phases (paragraphs 0041 and 0046).  In the specific example, the resulting alloy had a region where two phases in filamentous forms were mixed with each other in nanometer order of 100 nm or less (i.e. a ligament size of 100 nm or less) (paragraphs 0041 and 0047-0048), which overlaps the claimed range.  See MPEP § 2144.05.  Wada additionally teaches that longer diffusion times have the effect of larger structure and gap size (i.e. time directly affects the ligament size) (paragraph 0048).  Wada teaches other examples using different metals (paragraphs 0049-0052), which indicates that the porous member so obtained is not unique only to the first embodiment of Mg with (Fe0.8Cr0.2)50Ni50 alloy.  The limitation of “a yield strength of 5.5 GPa or more” is noted and is considered to be a material property that is present in an overlapping 
As Park and Wada each teach metal alloys that are made porous by removing one of the phases via immersion in nitric acid, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HEA foam of Park to include where the filamentary structure (i.e. ligament size) is on the nanometer order of 100 nm or less as taught by Wada because Wada teaches that smaller gap size is desirable (paragraphs 0006-0007 and 0016) and where larger structure size (i.e. ligament size) and larger gap size are both correlated to longer treatment time (paragraph 0048), and one would have had a reasonable expectation of success.
Claim 2: Park teaches that elements for FCC HEA include Cr, etc. (paragraph 0037) (i.e. Cr is a refractory metal) and elements for BCC HEA include at least one kind selected from Zr, Nb, Mo, Hf, Ta, and W (i.e. each of these elements are a refractory metal) for a first phase as well as at least one of Ti, V, and Cr (i.e. each of these elements are a refractory metal) (paragraph 0038).  Wada teaches a specific embodiment of Mg with (Fe0.8Cr0.2)50Ni50 alloy (paragraph 0034) (i.e. Cr is a refractory metal).
Claim 3: Park teaches that the HEA may be equiatomic ratio within an allowed range of 10 at% error (paragraph 0021) and that an extreme layered structure of the first phase can be prevented when elements Ti, V, and Cr are in an atomic amount 
Claim 4: Park teaches that a first phase of HEA material forms a dendritic structure by transformation into a solid-phase (i.e. solid solution) (paragraph 0029).
Claim 5: Park teaches that FCC HEA may have at least 3 metal elements from the element group of Cr, Mn, Fe, Co, and Ni, plus a second phase of 1 of Cu, Ag, or Au (paragraph 0037).  The teaching of at least 3 metal elements plus 1 metal of a second phase renders the choice of 5 kinds of elements as obvious to one of ordinary skill in the art because the number of elements overlap the claimed range.  See MPEP § 2144.05.  Park also teaches specific examples having 5 elements (Table 2) (e.g. Examples 2 and 13-14 have 5 elements where the atomic ratios overlap the claimed range of composition in instant claim 1 as outlined above).  Park teaches that BCC HEA may include at least 3 metal elements among Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (paragraph 0081) and overlaps the claimed number of elements.  See MPEP § 2144.05.  Park also teaches specific examples having 5 elements (Table 4) (e.g. Examples 16, 19, and 21 have exactly 5 elements and Examples 17, 20, and 22-23 have at least 5 
Claim 6: Park teaches Example 20 as having Ti, V, Mo, Nb, and Ta as well as Y (Table 4).  It is noted that the transitional phrases “contains” in instant base claim 5 and “comprise” in instant claim 6 do not exclude that other elements may also be present.
Claim 7: Park teaches that the alloy is a high-entropy alloy (paragraph 0013).
Claim 8: Wada teaches where the resulting alloy had a region where two phases in filamentous forms were mixed with each other in nanometer order of 100 nm or less (i.e. a ligament size of 100 nm or less) (paragraphs 0041 and 0047-0048), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 9: Park teaches that a first phase of HEA material forms a dendritic structure by transformation into a solid-phase (i.e. solid solution) and a second phase is located in the interdendritic regions but is removed to form the HEA foam (i.e. porous metal) (paragraph 0029) (i.e. the porous metal is a solid solution of a single phase or multiple phases if the second phase is incompletely removed).
Claim 10: Park teaches that elements for FCC HEA include Cr, etc. (paragraph 0037) (i.e. a face centered cubic lattice structure) and elements for BCC HEA include at least one kind selected from Zr, Nb, Mo, Hf, Ta, and W (i.e. a body centered cubic lattice structure) for a first phase as well as at least one of Ti, V, and Cr (paragraph 0038).  
Claim 11: Park teaches that BCC HEA may include at least 3 metal elements among Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (paragraph 0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date that 

Response to Declaration
The Declaration under 37 CFR 1.132 filed 01 June 2021 is insufficient to overcome the rejection of claims 1-11 based upon Park and Wada as set forth in the last Office action because:  
Applicant shows numeric tabulated data that corresponds to Fig. 10, submitted 07 October 2019.  The data shows yield strength and ligament size of four porous high entropy alloys (each presumably having the 5 elements of Ti, V, Nb, Mo, and Ta, as described in paragraph 0025 of the instant specification) in comparison to nanoporous gold.  The ligament size and yield strength recited in instant claim 1 do not appear to correspond to the data shown since a ligament size of 220 nm is not shown directly but would appear to have a yield strength between 5.32 and 5.5 GPa, where 5.32 GPa is the closest data point corresponding to a ligament size of 240 nm.  The data point having a yield strength of 5.5 GPa is for a ligament size of 18 nm, which is considerably smaller than the claimed 220 nm or less.  Any evidence of unexpected results must be commensurate in scope with the claims.  See MPEP § 716.02(d)
The comparison of ligament size and yield strength for nanoporous gold is not comparable to the closest prior art of Park and Wada because gold is a single element rather than a high entropy alloy, as taught by Park and Wada, and so is insufficient to effectively rebut the prima facie case of obviousness.  See MPEP § 716.02(e).

Response to Arguments
Applicant’s amendments to claim 3 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 02 February 2021.  The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments regarding the obviousness-type prior art rejection, see p. 4-6 wherein p. 4-5 is a summary of the prior art disclosures, has been fully considered but is not persuasive for the following reasons:
Applicant argues that the manufacturing method of Park does not depend on the treatment time of disclosed by Wada and therefore would not be obvious to combine these prior art, see p. 6 of remarks.  However, the treatment time disclosed by Wada refers to the diffusion process (i.e. for mixing the metal materials; that is, for influencing the distribution structure of the second phase prior to removing it).  Park and Wada teach overlapping elements as components for forming the porous metal (Park, paragraphs 0037-0038; Wada, paragraph 0018) and both references teach where the metal alloys are made porous by removing one of the phases via immersion in nitric acid (Park, paragraph 0106-0107 and 0112; Wada, paragraph 0046).  The disclosed methods are complementary because Park teaches where ligament size is influenced by the processing time of dealloying (i.e. extent of removal of the second phase) (paragraph 0112) and Wada teaches where ligament size is influenced by the time of diffusion (i.e. how finely the phases are mixed (paragraphs 0036 and 0048) and both aspects can ultimately influence the final ligament size.  Therefore, the prior art of Park and of Wada are considered analogous, complementary, and combinable.

Applicant’s declaration under 37 C.F.R. 1.132 has been fully considered but is not persuasive for the rationale outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784